     Case 1:19-cv-00713-DAD-SKO Document 41 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JONATHAN PATELLA,                               Case No. 1:19-cv-00713-DAD-SKO (PC)

12                       Plaintiff,
13           v.                                       ORDER DIRECTING THE CLERK OF
                                                      THE COURT TO CLOSE CASE
14    E. GRIFFITH, et al.,
15                       Defendants.
16

17          The parties have filed a stipulation of dismissal with prejudice pursuant to Federal Rule of
18   Civil Procedure 41(a)(1). (Doc. 40.) The rule provides that a “plaintiff may dismiss an action
19   without a court order by filing … a stipulation of dismissal signed by all parties who have
20   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Once a dismissal under Rule 41(a)(1) is properly filed,
21   no order of the court is necessary to effectuate dismissal; the dismissal is effective automatically.
22   See Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 1:19-cv-00713-DAD-SKO Document 41 Filed 02/11/21 Page 2 of 2


 1            Because the parties have filed a stipulation of dismissal, signed by all parties or their

 2   counsel of record, this case has ended. Accordingly, the Court DIRECTS the Clerk of the Court to

 3   close this case.

 4
     IT IS SO ORDERED.
 5

 6   Dated:     February 10, 2021                                    /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                          2
